Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/06/2022, 1/06/2022, 3/09/2022, and 7/14/2022 were filed before the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claims 1 and 10 recite the limitation "the space of memory address". However, this element appears to be making reference to another term of claim 1 termed “an address space”. Therefore, the element appears to be referred to in an inconsistent manner. The Examiner suggests amending references to “the space of memory address” to “the address space” in order to maintain consistency.
	Claims 2-9 inherit the language of claim 1 and are objected to on similar grounds.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the number of items".  There is insufficient antecedent basis for this limitation in the claim because the claim only introduces “a variable number of items”.
The Examiner suggests amending claim 9 to recite “the variable number of items”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, 11-12, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentine US 2014/0281425.
[CLM 1]
1. A computing device, comprising:
a processor configured to access data using memory addresses in an address space;
a first memory configured to store a block of data at a block of contiguous addresses in the space of memory address; and
a second memory configured to cache a first portion of the block of data identified by an item selection vector, wherein the item selection vector has a sequence of bits corresponding to a plurality of addresses for the block of data, and a count of bits in the item selection vector corresponds to a count of the plurality of addresses for the block of data,
wherein the computing device is configured to communicate the first portion of the block of data from the first memory to the second memory according to the item selection vector, in response to a request to cache the block of data stored in the first memory.

Valentine teaches:
a processor configured to access data using memory addresses in an address space;
Processor 100 [Fig. 1] accesses data using memory addresses [0040] of in a 32- or 64-bit address space [0052].
a first memory configured to store a block of data at a block of contiguous addresses in the space of memory address; and
Memory 110 [Fig. 1], storing a plurality of blocks at a block of contiguous addresses in the address space (range 120 may represent only a portion of subset (e.g., a contiguously indexable portion or subset) of the external memory 110” 0042]).
a second memory configured to cache a first portion of the block of data identified by an item selection vector (packed register 207 constitutes a memory to cache data from external memory [0047]; see also registers 107 [Fig. 1]and 1510 [Fig. 15]; registers 107 are filled by use of a limited range gather operation [Figs. 3-4]; the operation comprises a plurality of locations containing data items to be read from memory and stored to the packed data register [Fig. 3]), wherein the item selection vector has a sequence of bits corresponding to a plurality of addresses for the block of data, and a count of bits in the item selection vector corresponds to a count of the plurality of addresses for the block of data
For consistency with different dependent claims, two elements are identified which read on the ISV:
Contents of register 513: Bits 0-511 of register 513 identify items corresponding to addresses of data items in the limited range 520 [Figs. 4-5], and each 8-bit section corresponds to an address to a block of data within the range and identifies items. The count of bits (512) in register 513 corresponds to the count of addresses/indices potentially being identified for transfer in an 8:1 correspondence ratio, as there are 512 bits per selection vector, organized into 64 8-bit indices which each represent an address of a data item in the limited range.
Contents of register 516 identify which of the corresponding items identified by 513 are to be transferred. Register 516 contains 64 bits which correspond in a 1:1 relationship with the count of indices of 513 which each represent an address of a data item in the limited range [Fig. 5].
wherein the computing device is configured to communicate the first portion of the block of data from the first memory to the second memory according to the item selection vector, in response to a request to cache the block of data stored in the first memory (use the supplied mask 516 and the supplied memory indices 513 of the limited range gather operation 403 or 503 to transfer data from memory 410 [Fig. 4] to a destination storage location, e.g. a packed data register; “The limited range vector memory access instruction may explicitly specify (e.g., through one or more bits or a field) or otherwise indicate (e.g., implicitly indicate) a source packed memory indices 213 having a plurality of packed memory indices. In some embodiments, the packed memory indices may be packed 8-bit byte memory indices or packed 16-bit word memory indices. Conventionally, vector gather instructions typically implement significantly larger 32-bit or 64-bit memory indices, since they are expected to be able to gather from anywhere in the memory 210 instead of just from within the limited range 220 within the memory 210. In the case of a vector gather instruction/operation, or a vector memory load instruction/operation, the instruction may indicate a destination storage location 215 where a result packed data, including data elements loaded or gathered from the limited range 220 of the memory 210, is to be stored. In the case of a vector scatter instruction/operation, or a vector memory store instruction/operation, the instruction may indicate a source packed data 214, including a plurality of data elements to be written or scattered to the limited range 220 of the memory 210. As shown, in the some embodiments, the source packed memory indices 213, the source packed data 214, and the destination storage location 215 may be packed data registers of the set of packed data registers 207. Alternatively, other storage locations may optionally be used for one or more of these.” [0047]).
[CLM 11]
It is noted that claim 11 recites contingent limitations, e.g. “communicating…caching…” which are conditioned on “in response to a request to cache the block of data stored in the first memory”. However, the claim does not require the request to be received, and hence such contingent limitations are not required to be performed. See MPEP 2111.04.
Claim 11 is rejected on similar grounds as claim 1, as it is the method performed by the apparatus of claim 1.

[CLM 19]
Claim 19 is rejected on similar grounds as claim 1, as it is the computer readable storage medium embodying the method performed by the apparatus of claim 1.

[CLM 2]
2. The computing device of claim 1, wherein the computing device communicates the first portion from the first memory to the second memory without communicating a second portion of the block of data in response to the request.  
	Valentine teaches claim 1, wherein the computing device communicates the first portion from the first memory to the second memory without communicating a second portion of the block of data in response to the request (portions of 520 are transferred to 515 without transferring other data in 520 [Fig. 5] by use of indices which refer to nonsequential portions of the limited range [Fig. 4]).

[CLM 8]
8. The computing device of claim 1, wherein the item selection vector has a list of indices identifying the portion of the first portion of the block of data.
	Valentine teaches claim 1, wherein the item selection vector has a list of indices identifying the portion of the first portion of the block of data (where the ISV is register 513, the ISV comprises “memory indices”, e.g. 413 and 513, each correspond to a list of 64 indices identifying portions of block of memory in the limited range [Figs. 4-5]).

[CLM 9]
9. The computing device of claim 1, wherein the item selection vector comprises a variable number of items, and further wherein the number of items is identified in the item selection vector.
	Valentine teaches claim 1, wherein the item selection vector comprises a variable number of items (a packed data operation mask register 1108 comprises an ISV [Fig. 11] which may comprise a variable number of items; by adjusting the data length of the data elements as 8- or 16-bit, the length of the ISV and the number of items identified in the ISV is variable), and further wherein the number of items is identified in the item selection vector (the item selection vector 516 comprises the number of bits in use in the register, and includes a number of entries equal to the number of items being identified, and hence identifies the number of items [Fig. 5]).

[CLM 18]
18. The method of claim 11, wherein the communicating of the first portion of the block of data from the first memory to the second memory comprises:
transmitting the item selection vector to a controller of the first memory;
Limited Range Gather Operation 403 is provided to memory 410 [Fig. 4] via a controller 209 [0050; Fig. 2]. Controller 209 may comprise a memory access unit, e.g. an “integrated memory controller” coupled to both the caches and the external memory [0191].
retrieving the first portion of the block of data from the first memory according to the item selection vector; and
Retrieving one or more portions of data B1-B64 from memory 410 [Fig. 4].
transmitting the first portion of the block of data in a batch to the second memory.
	Transmitting and storing B1-B64 to a destination storage location 415 [Fig. 4], which may include packed data registers or some other storage location (“As shown, in the some embodiments, the source packed memory indices 213, the source packed data 214, and the destination storage location 215 may be packed data registers of the set of packed data registers 207. Alternatively, other storage locations may optionally be used for one or more of these.” [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Valentine.

[CLM 12]
Claim 12 recites contingent limitations, e.g. “communicating” which is conditioned on “in response to the request” and “is communicated” which is conditioned on “when an alternative item selection vector is used to cache the block of data”. However, the claim does not require the request or the alternative item selection vector to be received, and hence such contingent limitations are not required to be performed. See MPEP 2111.04.
Hence, Valentine teaches claim 11, and does not need to further teach the contingent limitations of claim 12 to anticipate claim 12.

	For purposes of expediting prosecution, further consideration of Valentine is provided:
Claim 12 is rejected on similar grounds as claim 2, as it is the method performed by the apparatus of claim 2 – transferring data according to the ISV may avoid accessing another part of the limited range (portions of 520 are transferred to 515 without transferring other data in 520 [Fig. 5] by use of indices which refer to nonsequential portions of the limited range [Fig. 4]). Claim 12 further recites the second portion is communicated from the first memory to the second memory when an alternative item selection vector is used to cache the block of data. However, this step is differs only in a duplication of parts or reapplication of the same disclosed ISV-based accessing technique. See MPEP 2144.04. As Valentine teaches using an ISV to perform an access, using another ISV, e.g. with a different request with a different pattern of mask bits or index fields, to perform accesses to the same limited range is similarly within the teachings of Valentine.
Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to generate plural ISVs to access different parts of the limited range as disclosed by Valentine because the differences amount only to reapplying the same ISV-based accessing technique already disclosed and used for accessing data within the limited range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,237,970. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by those of the parent.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,237,970. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the parent is the method performed by the computing device of claim 3.
17/563,985 (Instant Application)
US 11,237,970 (Parent)
1. A computing device, comprising:
	a processor configured to access data using memory addresses in an address space;
	a first memory configured to store a block of data at a block of contiguous addresses in the space of memory address; and
	a second memory configured to cache a first portion of the block of data identified by an item selection vector, wherein the item selection vector has a sequence of bits corresponding to a plurality of addresses for the block of data, and a count of bits in the item selection vector corresponds to a count of the plurality of addresses for the block of data,
	wherein the computing device is configured to communicate the first portion of the block of data from the first memory to the second memory according to the item selection vector, in response to a request to cache the block of data stored in the first memory.

2. The computing device of claim 1, wherein the computing device communicates the first portion from the first memory to the second memory without communicating a second portion of the block of data in response to the request.  



3. The computing device of claim 2, wherein the second memory is configured to store tag information identifying the block of contiguous addresses among a plurality of blocks of contiguous addresses; and the plurality of blocks of contiguous addresses have a same size; and different blocks in the plurality of blocks are cached in different cache blocks in the second memory.

4. The computing device of claim 3, wherein the different cache blocks in the second memory have different sizes.  

5. The computing device of claim 3, wherein the different 
cache blocks in the second memory have a same size but have different sizes of cached portions of data from the different blocks in the first memory.  

6. The computing device of claim 3, wherein each of the different cache blocks stores a separate item selection vector.  

7. The computing device of claim 6, wherein item selection vectors of the different cache blocks have different sizes.  

8. The computing device of claim 1, wherein the item selection vector has a list of indices identifying the portion of the first portion of the block of data.  


10. The computing device of claim 1, wherein the item selection vector has a list of index pairs, each identifying a range of the block of contiguous addresses in the space of memory address.  

11. A method, comprising: storing, in a first memory of a computing system, a block of data at a block of contiguous memory addresses in an address space; accessing, by a processor of the computing system, data using memory addresses in the address space; and in response to a request to cache the block of data stored in the first memory, communicating a first portion of the block of data from the first memory to a second memory of the computing system according to an item selection vector, wherein the item selection vector has a sequence of bits corresponding to a plurality of addresses for the block of data, and a count of bits in the item selection vector corresponds to a count of the plurality of addresses for the block of data; and caching, in the second memory of the computing system, the first portion of the block of data identified by the item selection vector.  

12. The method of claim 11, wherein in response to the request, the communicating of the first portion is performed according to the item selection vector without accessing a second portion of the block of data; and the second portion is communicated from the first memory to the second memory when an alternative item selection vector is used to cache the block of data.  

13. The method of claim 12, wherein the plurality of blocks of contiguous memory addresses have a same size; and the method further comprises: storing in the second memory tag information identifying the block of contiguous memory addresses among a plurality of blocks of contiguous memory addresses; and caching different blocks in the plurality of blocks in different cache blocks in the second memory.  

14. The method of claim 13, wherein the different cache blocks in the second memory have different data storage capacities.  

15. The method of claim 13, wherein the different cache blocks in the second memory have a same size but have different sizes of cached portions of data from the different blocks in the first memory.  

16. The method of claim 13, further comprising: storing a separate item selection vector for each of the different cache blocks.  

17. The method of claim 16, wherein item selection vectors of the different cache blocks have different sizes.  

18. The method of claim 11, wherein the communicating of the first portion of the block of data from the first memory to the second memory comprises: transmitting the item selection vector to a controller of the first memory; retrieving the first portion of the block of data from the first memory according to the item selection vector; and transmitting the first portion of the block of data in a batch to the second memory.  

19. A non-transitory computer storage medium storing instructions which when executed on in a computing system, cause the computing system to perform a method, the method comprising: storing, in a first memory of the computing system, a block of data at a block of contiguous memory addresses in an address space; accessing, by a processor of the computing system, data using memory addresses in the address space; and in response to a request to cache the block of data stored in the first memory, communicating a first portion of the block of data from the first memory to a second memory of the computing system according to an item selection vector without accessing a second portion of the block of data, wherein the item selection vector has a sequence of bits corresponding to a plurality of addresses for the block of data, and a count of bits in the item selection vector corresponds to a count of the plurality of addresses for the block of data; and caching, in the second memory of the computing system, the first portion of the block of data identified by the item selection vector.  







20. The non-transitory computer storage medium of claim 19, wherein the method further comprises: caching data from different blocks of the first memory of a same size in different cache blocks of different sizes in the second memory; storing tag information for the different cache blocks to identify the different blocks in the first memory respectively; and storing different item selection vectors for the different cache blocks respectively.
1. A computing device, comprising:
	a processor configured to access data using memory addresses in an address space;
	a first memory configured to store a block of data at a block of contiguous addresses in the space of memory address; and
	a second memory configured to cache a first portion of the block of data identified by an item selection vector, wherein the item selection vector has a sequence of bits corresponding to a plurality of contiguous addresses for the block of data, and a count of bits in the item selection vector corresponds to a count of the plurality of contiguous addresses for the block of data;
	wherein the computing device is configured to communicate the first portion of the block of data from the first memory to the second memory according to the item selection vector, in response to a request to cache the block of data stored in the first memory;
	wherein the computing device communicates the first portion from the first memory to the second memory without communicating a second portion of the block of data in response to the request;
	wherein the second memory is configured to store tag information identifying the block of contiguous addresses among a plurality of blocks of contiguous addresses.








2. The computing device of claim 1, wherein the different cache blocks in the second memory have different sizes.

3. The computing device of claim 1, wherein the different cache blocks in the second memory have a same size but have different sizes of cached portions of data from the different blocks in the first memory.

4. The computing device of claim 1, wherein each of the different cache blocks stores a separate item selection vector.

5. The computing device of claim 4, wherein item selection vectors of the different cache blocks have different sizes.

6. The computing device of claim 1, wherein the item selection vector has a list of indices identifying the portion of the first portion of the block of data.


7. The computing device of claim 1, wherein the item selection vector has a list of index pairs, each identifying a range of the block of contiguous addresses in the space of memory address.

8. A method, comprising: storing, in a first memory of a computing system, a block of data at a block of contiguous memory addresses in an address space; accessing, by a processor of the computing system, data using memory addresses in the address space; and in response to a request to cache the block of data stored in the first memory, communicating a first portion of the block of data from the first memory to a second memory of the computing system according to an item selection vector, wherein the item selection vector has a sequence of bits corresponding to a plurality of contiguous addresses for the block of data, and a count of bits in the item selection vector corresponds to a count of the plurality of contiguous addresses for the block of data; and caching, in the second memory of the computing system, the first portion of the block of data identified by the item selection vector; wherein in response to the request, the communicating of the first portion is performed according to the item selection vector without accessing a second portion of the block of data.






9. The method of claim 8, wherein the plurality of blocks of contiguous memory addresses have a same size; and the method further comprises: storing in the second memory tag information identifying the block of contiguous memory addresses among a plurality of blocks of contiguous memory addresses; and caching different blocks in the plurality of blocks in different cache blocks in the second memory.

10. The method of claim 9, wherein the different cache blocks in the second memory have different data storage capacities.

11. The method of claim 9, wherein the different cache blocks in the second memory have a same size but have different sizes of cached portions of data from the different blocks in the first memory.

12. The method of claim 9, further comprising: storing a separate item selection vector for each of the different cache blocks.

13. The method of claim 12, wherein item selection vectors of the different cache blocks have different sizes.

14. The method of claim 8, wherein the communicating of the first portion of the block of data from the first memory to the second memory comprises: transmitting the item selection vector to a controller of the first memory; retrieving the first portion of the block of data from the first memory according to the item selection vector; and transmitting the first portion of the block of data in a batch to the second memory.

15. A non-transitory computer storage medium storing instructions which when executed in a computing system, cause the computing system to perform a method, the method comprising: storing, in a first memory of the computing system, a block of data at a block of contiguous memory addresses in an address space; accessing, by a processor of the computing system, data using memory addresses in the address space; and in response to a request to cache the block of data stored in the first memory, communicating a first portion of the block of data from the first memory to a second memory of the computing system according to an item selection vector without accessing a second portion of the block of data, wherein the item selection vector has a sequence of bits corresponding to a plurality of contiguous addresses for the block of data, and a count of bits in the item selection vector corresponds to a count of the plurality of contiguous addresses for the block of data; and caching, in the second memory of the computing system, the first portion of the block of data identified by the item selection vector; wherein in response to the request, the communicating of the first portion is performed according to the item selection vector without accessing the second portion of the block of data; and the second portion is communicated from the first memory to the second memory when an alternative item selection vector is used to cache the block of data.

16. The non-transitory computer storage medium of claim 15, wherein the method further comprises: caching data from different blocks of the first memory of a same size in different cache blocks of different sizes in the second memory; storing tag information for the different cache blocks to identify the different blocks in the first memory respectively; and storing different item selection vectors for the different cache blocks respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Milillo US 6,834,325
Length field 413 and prestage bitmap 414 for indicating via a sequence of bits, whether corresponding addresses starting at the start address 412 should be staged to a cache memory from a larger memory [Fig. 4], e.g. a disk [Fig. 3]
Application determines request targets and addresses thereof 501-502, then generates a bitmap identifying the needed blocks 503 and transmits them to caching subsystem to obtain data blocks based on the bitmap [Fig. 5] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136